08/10/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                Case Number: PR 21-0080


                                         PR 21-0080                                       ,
                                                                         [i"-- L L.,L _., —,9

                                                                          AUG 1 0 2021
                                                                        Bowen Greenwood
                                                                                       Court
                                                                      Clerk of Supreme
IN THE MATTER OF:                                                        State of Montana



TIMOTHY McKEON,                                                       ORDER

      An Attorney at Law.




       On February 19, 2021, a formal disciplinary complaint was filed against Montana
attorney Timothy McKeon. The disciplinary complaint may be reviewed by any interested
persons in the office of the Clerk ofthis Court.
       On July 5, 2021, McKeon gave notice, pursuant to Rule 28(B) of the Rules for
Lawyer Disciplinary Enforcement(MRLDE),that he is unable to assist in the defense ofthe
disciplinary proceedings against him. As a result, McKeon acknowledges that he shall be
transferred to disability/inactive status and the pending proceedings shall be deferred during
the period of his inability to defend.
       Therefore,
       IT IS ORDERED that Timothy McKeon is transferred to disability/inactive status in
the Bar ofthe State ofMontana, and that these disciplinary proceedings are deferred while he
is on disability/inactive status. McKeon is directed to provide notice ofhis change in status
to his clients and others as required by MRLDE 30, and to arrange for the delivery to his
clients of any papers or other property to which they are entitled.
       IT IS FURTHER ORDERED that the Commission on Practice shall enter an order
deferring these disciplinary proceedings during the period of McKeon's inability to defend
pursuant to MRLDE 28(E).
      IT IS FURTHER ORDERED that the Clerk of this Court shall serve a copy of this
Order of Discipline upon McKeon personally.
       The Clerk of this Court is further directed to provide copies of this Order to
Disciplinary Counsel,the Office Administrator for the Commission on Practice, the Clerks
of all the District Courts ofthe State of Montana, each District Court Judge in the State of
Montana,the Clerk ofthe Federal District Court for the District ofMontana,the Clerk ofthe
Circuit Court ofAppeals ofthe Ninth Circuit, and the Executive Director ofthe State Bar of
Montana.
                  `2:5
      DATED this lb day of August, 2021.



                                                                Chief Justice


                                                      S24 Ai AIL




                                                                  Justices

Justice Jim Rice did not participate in the decision ofthis matter.




                                             2